Mera Matthews
Alaska Bar No. 0605020
John Cashion
Alaska Bar No. 9806025
CASHION GILMORE LLC
1007 W. 3rd Avenue, Suite 301
Anchorage, AK 99501
Telephone: (907) 222-7932
Facsimile: (907) 222-7938
Emails: mera@cashiongilmore.com
         john@cashiongilmore.com

Attorneys for Andrea Lauria



                          IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF ALASKA

 ANDREA LAURIA,

                                    Plaintiff,

 vs.

 UNITED STATES OF AMERICA and
 CHRIS HEITSTUMAN,

                                    Defendant.               Case No. 3:20-cv-00210-SLG


    OPPOSITION TO MOTION TO DISMISS FOR LACK OF SUBJECT MATTER
                           JURISDICTION

        COMES NOW Andrea Lauria, by and through counsel Cashion Gilmore LLC

and opposes, in part, the United States’ Motion to Dismiss for Lack of Subject Matter

Jurisdiction.      Plaintiff concedes that the Thirteenth Cause of Action for Aided in

Agency should be dismissed. The Court has subject matter jurisdiction over the other


OPPOSITION TO MOTION TO DISMISS
Lauria v. United States et al., Case No. 3:20-cv-00210-SLG          Page 1 of 14

          Case 3:20-cv-00210-SLG Document 18 Filed 12/07/20 Page 1 of 14
claims brought against the United States by Ms. Lauria, and the motion to dismiss

should be denied as to all other causes of action.

        I.       BACKGROUND

        The following facts are taken from the Second Amended Complaint.1 In the fall

of 2017 Plaintiff worked on contract as the head of security at the Anchorage

Museum. 2 On September 12, 2017 there was an intoxicated woman causing a

disturbance outside of the museum, which apparently included a bomb threat.3 United

States Department of Homeland Security agent Chris Heitstuman responded to the

scene.4 Agent Heitstuman was in uniform, driving an agency vehicle.5 Heitstuman

requested security camera footage of the incident from Plaintiff and the director of the

Museum, Julie Decker.6 Plaintiff and Ms. Decker explained downloading the footage

would take time, and Agent Heitstuman directed Plaintiff to contact him later that day

when it was done. 7              After downloading the footage Plaintiff contacted Agent

Heitstuman as directed.8 Agent Heitstuman returned to the museum, and wanted to

watch the footage immediately. Because the security control booth did not have the

equipment needed to watch the footage, Agent Heitstuman and Plaintiff went to

Plaintiff’s office where they watched the footage on Plaintiff’s computer. 9 After


1
  Docket 15.
2
  Id. para. 7.
3
  Id. para. 8.
4
  Id.
5
  Id. para. 8-9.
6
  Id. para. 10.
7
  Id.
8
  Id. para. 11.
9
  Id.
OPPOSITION TO MOTION TO DISMISS
Lauria v. United States et al., Case No. 3:20-cv-00210-SLG   Page 2 of 14

             Case 3:20-cv-00210-SLG Document 18 Filed 12/07/20 Page 2 of 14
watching the footage Agent Heitstuman sexually assaulted Plaintiff. 10 After the

assault Agent Heitstuman pointed to his uniform and indicated that no one would

believe Plaintiff that he had assaulted her because he is a Homeland Security Agent.11

        On September 19, 2017, Agent Heitstuman returned to the museum to follow

up on the investigation.12 Heitstuman went to Plaintiff’s office, where he proceeded

to rape her.13 Heitstuman saw Museum Director Julie Decker as he was leaving and

told her that he was following up on the investigation.14 Agent Heitstuman continued

to contact and harass Plaintiff throughout the fall of 2017 until Plaintiff obtained a

protective order in Alaska state court.15

        II.      Agent Heitstuman Acted Within the Scope of his Employment When
                 he Assaulted, Harassed, and Stalked the Plaintiff.

        The primary argument advanced by the United States is that Agent Heitstuman

was not acting within the scope of his employment when he acted improperly toward

the Plaintiff, and that the government is therefore shielded from suit. The FTCA

provides that the district courts have jurisdiction over civil actions on claims against

the United States for “personal injury or death caused by the negligence or wrongful

act or omission of any employee of the Government while acting within the scope of

his office or employment….” 16 An important exception to the FTCA’s waiver of




10
   Id. para. 12.
11
   Id.
12
   Id. para. 14.
13
   Id.
14
   Id.
15
   Id. para. 15.
16
   28 U.S.C. § 1346(b)(1).
OPPOSITION TO MOTION TO DISMISS
Lauria v. United States et al., Case No. 3:20-cv-00210-SLG   Page 3 of 14

          Case 3:20-cv-00210-SLG Document 18 Filed 12/07/20 Page 3 of 14
sovereign immunity is the “intentional tort exception.” 17 Under this exception the

United States maintains immunity for claims arising out of certain intentional torts such

as battery and assault. 18             However Congress carved out an exception to the

intentional tort exception specifically for law enforcement officers. 19         This law

enforcement exception makes investigative federal law enforcement officers the only

federal employees whose intentional torts may give rise to government liability.20 The

acts of investigative federal officers that arise within the scope of employment subject

the United States to liability whether or not the officer is directly engaged in the course

of executing a search, seizing evidence, or making an arrest when the conduct

occurs.21

        The determination of whether an employee of the United States acted within

the scope of his office or employment is a matter of state law.22 Under Alaska law,

whether conduct is within the scope of employment is generally an inquiry for the

finder of fact.23 “The scope of employment is a fact specific inquiry for the jury unless

the facts are undisputed or lend themselves to only one conclusion.” 24                “An

employee’s conduct does not fall outside the scope of employment simply because it

is discouraged, or even prohibited. Even crimes and intentional torts may be within




17
   See, e.g., Levin v. United States, 568 U.S. 503, 507 (2013).
18
   Id. at 507 n.1.
19
   28 U.S.C. § 2680(h).
20
   Millbrook v. United States, 569 U.S. 50, 52 (2013).
21
   Id. at 56-7.
22
   Flechsig v. United States, 991 F.2d 300, 302 (6th Cir. 1993).
23
   Ondrusek v. Murphy, 120 P.3d 1053, 1057 (Alaska 1996).
24
   Id.
OPPOSITION TO MOTION TO DISMISS
Lauria v. United States et al., Case No. 3:20-cv-00210-SLG   Page 4 of 14

          Case 3:20-cv-00210-SLG Document 18 Filed 12/07/20 Page 4 of 14
the scope of employment if they serve the employer’s interests, albeit in a perverted

sense.”25

        The Alaska Supreme Court has looked to the Restatement (Second) of Agency

in determining when an employee acts within the scope of employment. According to

the Restatement (Second) of Agency:

     (1) Conduct of a servant is within the scope of employment if, but only if:
           a. It is of the kind he is employed to perform;
           b. It occurs substantially within the authorized time and space limits
           c. It is actuated, at least in part, by a purpose to serve the master; and
           d. If force is intentionally used by the servant against another, the use of
              force is not unexpected by the master.26

The Alaska Supreme Court has explicitly rejected the view that each of the factors in

the Restatement must be satisfied as a prerequisite to recovery, noting instead that

the various factors should be weighed by the fact finder in each case.27

        In the recent case of Lane v. Juneau, 421 P.3d 83 (Alaska 2018), the Alaska

Superior Court granted summary judgment on the theory that an employee was not

acting within the scope of his employment and the Supreme Court reversed. The

employee worked at a city-owned campground as an attendant. Consumption of

alcohol was officially prohibited in the campground, but unofficially tolerated.28 The

employee joined a group of campers who were drinking and became extremely

intoxicated. He passed around two pistols that belonged to him and reportedly shot




25
   Lane v. Juneau, 421 P.3d 83, 94-95 (Alaska 2018) (internal citations omitted).
26
   RESTATEMENT (SECOND) OF AGENCY § 228.
27
   Luth v. Rogers & Babler Constr. Co., 507 P.2d 761, 764 (Alaska 1973).
28
   Lane v. Juneau, 421 P.3d 83 (Alaska 2018).
OPPOSITION TO MOTION TO DISMISS
Lauria v. United States et al., Case No. 3:20-cv-00210-SLG   Page 5 of 14

          Case 3:20-cv-00210-SLG Document 18 Filed 12/07/20 Page 5 of 14
into the air. 29 One of the campers argued with another camper and used the

employee’s pistol to shoot the other camper in the face.30 The injured camper sued

the city, alleging that the employee was acting within the scope of his employment at

the time of the shooting.31 The Superior Court concluded that the employee had not

acted to “further the employer’s interests” and granted summary judgment. The

Supreme Court reversed, holding that while some facts supported the Superior

Court’s conclusion, others did not.32 The Court emphasized the “flexible and fact-

specific nature of the scope-of-employment question” evinced by prior precedent,

rather than adhering to a strict formula.33 The court held that it could not say as a

matter of law that the employee’s conduct was not “reasonably incidental” to his

employment.”34

        A number of courts have concluded that sexual assault can be within the scope

of employment for purposes of employer liability under the FTCA. For example, in

Simmons v. United States, 805 F.2d 1363 (9th Cir. 1986) the court concluded that the

United States could be liable when a patient was sexually abused by her Indian Health

Service counselor. Following Washington state agency principles, the court noted

that “a master cannot excuse himself when any authorized act was improperly or

unlawfully performed nor can he excuse himself when an unauthorized act is done in




29
   Id. at 87.
30
   Id.
31
   Id.
32
   Id. at 96.
33
   Id. at 95.
34
   Id. at 95-96.
OPPOSITION TO MOTION TO DISMISS
Lauria v. United States et al., Case No. 3:20-cv-00210-SLG   Page 6 of 14

          Case 3:20-cv-00210-SLG Document 18 Filed 12/07/20 Page 6 of 14
conjunction with other acts which are within the scope of duties the employee is

instructed to perform.”35

        Although Alaska has not specifically addressed immunity from suit when a law

enforcement officer commits sexual assault on the job, other courts have concluded

that sexual assault is within the scope of employment of law enforcement officers. For

example, in Mary M. v. Los Angeles, 814 P.2d 1341 (Cal. 1991), the court examined

the policy considerations behind imposing liability on employers. The primary policy

reasons are (1) preventing recurrence of the tortious conduct, (2) to give greater

assurance of compensation to the victim, and (3) the appropriateness of spreading

the risk of loss among beneficiaries of the enterprise.36 The court concluded that in

light of the policy considerations, liability on the employer was appropriate when a

police officer raped a member of the public while he was on duty. The court wrote,

                 [S]ociety has granted police officers extraordinary power
                 and authority over its citizenry. An officer who detains an
                 individual is acting as the official representative of the state,
                 with all of its coercive power. As visible symbols of that
                 power, an officer is given a distinctively marked car, a
                 uniform, a badge, and a gun. As one court commented
                 ‘police officers [exercise] the most awesome and
                 dangerous power that a democratic state possesses with
                 respect to its residents—the power to use lawful force to
                 arrest and detain them.’ Inherent in this formidable power
                 is the potential for abuse. The cost resulting from the
                 misuse of that power should be borne by the community,




35
   Simmons v. United States, 805 F.2d 1363,1369 (9th Cir. 1986) (internal citations
omitted).
36
   Mary M. v. Los Angeles, 814 P.2d 1341, 1347-1350. These are the same policy
considerations underlying the FTCA.
OPPOSITION TO MOTION TO DISMISS
Lauria v. United States et al., Case No. 3:20-cv-00210-SLG   Page 7 of 14

          Case 3:20-cv-00210-SLG Document 18 Filed 12/07/20 Page 7 of 14
                 because of the substantial benefits that the community
                 derives from the lawful exercise of police power.37

        The court concluded that the misuse of authority by police officers is a

foreseeable risk appropriately born by the employer. “[T]he risk of such tortious

conduct is broadly incidental to the enterprise of law enforcement, and thus liability for

such acts may appropriately be imposed on the employing public entity.”38

        In Millbrook v. United States, 569 U.S. 50 (2013) a prisoner was forced to

perform oral sex on a correctional officer while another officer held him in a choke hold

and the prisoner sought damages under the FTCA. The United States conceded that

the conduct occurred within the scope of the correctional officers’ employment, but

argued it was immune from suit because the officers were not engaged in search,

seizure, or arrest at the time. The Supreme Court disagreed and remanded.39

        In Red Elk v. United States, 62, F.3d 1102 (8th Cir. 1995), a minor was sexually

assaulted by a tribal police officer and her guardian brought suit under the FTCA.

Analyzing South Dakota law, the court concluded that the United States could be

liable. The court wrote “[f]or sexual misconduct on occasion by some officers not to

be sufficiently foreseeable to impose vicarious liability would suggest that those in

charge are blind to modern reality.”40




37
   Id. at 1349 (citing Policeman’s Benev. Ass’n of N.J. v. Washington Tp., 850 F.2d 133,
141 (3d Cir. 1988).
38
   Id. at 1350.
39
   Millbrook v. United States, 569 U.S. 50 (2013).
40
   Red Elk v. United States, 62 F.3d 1102, 1108 (8th Cir. 1995).
OPPOSITION TO MOTION TO DISMISS
Lauria v. United States et al., Case No. 3:20-cv-00210-SLG   Page 8 of 14

          Case 3:20-cv-00210-SLG Document 18 Filed 12/07/20 Page 8 of 14
        The United States relies on Veco, Inc. v. Rosebrock, 970 P.2d 906 (Alaska

1999), in support of its argument that an employee who commits sexual assault can

never be acting within the scope of his employment. Rosebrock does not stand for

this categorical prohibition. The case arose in the context of a punitive damage award

against the company for sexual harassment committed by a supervisor. The Alaska

Supreme Court noted that an employer can be liable in such circumstances, but

limited the employer’s punitive damage liability to specific circumstances. 41 The

United States also points to D.W.J. v. Wausau Business Insurance, 192 F. Supp. 3d

1014 (D. Alaska 2016), in support of its argument. In D.W.J. the plaintiff, a hotel

patron, was sexually assaulted by the front desk clerk. The plaintiff argued that the

hotel’s insurance policy should provide coverage to the perpetrator/employee. The

hotel’s insurance policy provided limited coverage to hotel employees, “but only for

acts within the scope of their employment … or while performing duties related to the

conduct of [the hotel’s] business.”42 This court concluded that the hotel employee’s

conduct was not within the scope of his employment because it met only one of the

four Restatement (Second) of Agency requirements—the conduct occurred within the

authorized time and space limits. The conduct was not, however, actuated to serve

the master, nor could the employer have expected the use of force by the front desk




41
   Veco, Inc. v. Rosebrock, 970 P.2d 906, 923-34 (Alaska 1999). The Court wrote in a
footnote that “imposing vicarious liability under a scope of employment theory absent at
least a partial purpose on the part of the employee to serve the employer seems
unjustified.” Id. at n. 36. Note that Rosebrock was decided prior to Lane v. Juneau, 421
P.3d 83, 87 (Alaska 2018).
42
   D.W.J. v. Wausau Bus. Ins., 192 F. Supp. 3d 1014, 1018 (D. Alaska 2016).
OPPOSITION TO MOTION TO DISMISS
Lauria v. United States et al., Case No. 3:20-cv-00210-SLG   Page 9 of 14

          Case 3:20-cv-00210-SLG Document 18 Filed 12/07/20 Page 9 of 14
clerk. This court noted that “[u]nlike a person employed in an occupation where use

of force could be expected, such as a security guard, [the perpetrator] was employed

as a front desk clerk, a position that should not require any force.”43 Because the

conduct could not meet the other factors weighed by the Alaska Supreme Court, this

court concluded that the conduct was not within the scope of employment.44

        The sexual assault in this case was not merely coincidental to Agent

Heitstuman’s employment. Viewing his conduct in context of the transaction as a

whole and in light of the Restatement (Second) of Agency and Alaska precedent, it

cannot be stated that as a matter of law he was acting outside the scope of his

employment.

        Agent Heitstuman’s assaults of Plaintiff are plainly within the authorized time

and space limits of his employment.45 He first encountered the Plaintiff while he was

on duty responding to an apparent bomb threat at the Plaintiff’s place of business. He

was in uniform, driving a Homeland Security vehicle.                 When Agent Heitstuman

returned to the museum he wanted to immediately watch the film, again as part of the

investigation. Agent Heitstuman watched the film in Plaintiff’s office as part of the

investigation. Agent Heitstuman then attacked Plaintiff and sexually assaulted her

while he was on duty, wearing his uniform, and investigating criminal activity. When

Agent Heitstuman returned to the museum on September 19, 2017, and again


43
   Id. at 1020-21.
44
   Id. at 1018-1021.
45
   Whether the non-assaultive wrongful conduct occurred within the time and space
limits of Heitstuman’s employment is a factual question that must be explored through
the discovery process and presented to the fact-finder.
OPPOSITION TO MOTION TO DISMISS
Lauria v. United States et al., Case No. 3:20-cv-00210-SLG   Page 10 of 14

         Case 3:20-cv-00210-SLG Document 18 Filed 12/07/20 Page 10 of 14
sexually assaulted the Plaintiff he was on duty, in uniform, investigating criminal

activity.

        Under recent Alaska precedent analyzing the Restatement (Second) of

Agency, it cannot be conclusively said that Agent Heitstuman’s conduct falls outside

the scope of employment because it was not actuated to serve the master. Lane v.

Juneau, which was decided after Rosebrock and D.W.J. is most instructive here.46 In

Lane the Court concluded that as a matter of law the campground attendant’s actions

of getting intoxicated with campers, shooting his guns into the air, and passing his

guns around which resulted in someone being shot in the face was could be

“reasonably incidental” to his employment. This language mirrors the language in

Mary M. where the California Supreme Court found that sexual assault by a police

officer was “broadly incidental” to the officer’s employment. 47 Agent Heitstuman’s

actions were within the scope of his employment or at minimum reasonably incidental

to the scope of his employment. He was on duty responding to a possible crime, he

was in uniform, and he was performing follow-up investigative functions. To conclude

that the action in Lane could reasonably be within the scope of employment but the

action here could not reflect an outdated bias that violence is ordinary foreseeable

human conduct, whereas sexual violence is a special category. As the court in Red




46
   421 P.3d 83. Lane was decided in 2018. Rosebrock was decided in 1999, and D.W.J.
was decided in 2016.
47
   Mary M. v. Los Angeles, 814 P.2d 1341, 1350 (Cal. 1991).
OPPOSITION TO MOTION TO DISMISS
Lauria v. United States et al., Case No. 3:20-cv-00210-SLG   Page 11 of 14

         Case 3:20-cv-00210-SLG Document 18 Filed 12/07/20 Page 11 of 14
Elk stated, denying the foreseeability of sexual misconduct by law enforcement

officers “would suggest that those in charge are blind to modern reality.”48

        The facts in this case meet the third factor of the Restatement (Second) of

Agency.        Agent Heitstuman intentionally used force against Plaintiff.    As a law

enforcement agent, his employer could reasonably expect that he would use force in

the course of his employment. Like the “security guard” imagined in D.W.J., the use

of force by Agent Heitstuman was not unexpected.49

         The policy considerations underlying the FTCA are served by determining that

Agent Heitstuman’s conduct was within the scope of his employment.50 Holding the

United States accountable for Agent Heitstuman’s tortious conduct stands to create

accountability and prevent recurrence of the abuse of power by Homeland Security

agents. It also provides greater assurance to the Plaintiff and victims like her of

compensation. Finally, it is appropriate to spread the risk of loss among the United

States and by extension the public, who benefit significantly from federal law

enforcement.

        III.     The Court Has Jurisdiction Over Plaintiff’s Claims Alleging that the
                 United States was Negligent

        The United States argues that Plaintiff’s claims based on negligence should be

dismissed because they were not exhausted at the administrative level. In reality the




48
   62 F.3d 1102, 1108 (8th Cir. 1995).
49
   D.W.J. v. Wausau Bus. Ins. Co., 192 F.Supp.3d 1014, 1020.
50
   See, e.g., Mary M. v. Los Angeles, 814 P.2d 1341, 1347-1350.
OPPOSITION TO MOTION TO DISMISS
Lauria v. United States et al., Case No. 3:20-cv-00210-SLG   Page 12 of 14

         Case 3:20-cv-00210-SLG Document 18 Filed 12/07/20 Page 12 of 14
claims were included in the intentionally broad administrative claim, and any

reasonable reader would agree.

        The administrative claim lists no specific causes of action, instead setting forth

the factual background of what occurred. The document titled “Basis Of Claim” lists

the United States Department of Homeland Security as the “defendant.” The “Basis

of Claim” document goes on to identify as causes of the harm Plaintiff suffered “Officer

Heitstuman’s intentional acts” and separately “the culpable conduct of Defendant

[United States Department of Homeland Security].”

        The Department of Homeland Security had a separate duty to protect members

of the public, like the Plaintiff, from harm, which it failed to do. These claims were

discernible to any educated reader at the administrative level and should therefore not

be dismissed.

        For these reasons the Motion to Dismiss should be granted as to the Thirteenth

Cause of Action in the Second Amended Complaint and denied as to all other causes

of action.

        DATED this 7th day of December, 2020 at Anchorage, Alaska.

                                                             CASHION GILMORE LLC
                                                             Attorneys for Andrea Lauria

                                                             /s/ Mera Matthews
                                                             _______________________
                                                             Mera Matthews
                                                             Alaska Bar No. 0605020
                                                             John P. Cashion
                                                             Alaska Bar No. 9806025




OPPOSITION TO MOTION TO DISMISS
Lauria v. United States et al., Case No. 3:20-cv-00210-SLG         Page 13 of 14

         Case 3:20-cv-00210-SLG Document 18 Filed 12/07/20 Page 13 of 14
CERTIFICATE OF SERVICE:

I hereby certify that a true and correct copy
of the foregoing was served electronically
on December 7, 2020 via the Court’s CM/ECF
system on the following:

Marie Scheperle
Marie.Scheperle@usdoj.gov

Seth Beausang
seth.beausang@usdoj.gov

CASHION GILMORE LLC

By: s/ Mera Matthews




OPPOSITION TO MOTION TO DISMISS
Lauria v. United States et al., Case No. 3:20-cv-00210-SLG   Page 14 of 14

          Case 3:20-cv-00210-SLG Document 18 Filed 12/07/20 Page 14 of 14
